Exhibit 10.37

DOMINION RESOURCES, INC.

AMENDMENT TO

2005 INCENTIVE COMPENSATION PLAN

Originally Effective May 1, 2005

As Amended and Restated Effective May 5, 2009

Section 7(d) is amended to read as follows:

(d) Upon the acceptance by a Participant of an award of Restricted Stock, the
Participant shall, subject to the restrictions set forth in this paragraph (d)
with respect to dividends and in paragraph (c) above, have all the rights of a
shareholder with respect to the shares of Restricted Stock, including, but not
limited to, the right to vote the shares of Restricted Stock. Dividends or other
distributions payable to the Participant with respect to his or her award of
Restricted Stock shall be paid at the same time such dividends or other
distributions are paid to other shareholders of record, unless the Grant
Agreement provides that (i) any dividends or other distributions with respect to
any outstanding shares of Restricted Stock that are payable in Company Stock
shall be subject to the same restrictions as the underlying shares of Restricted
Stock; and (ii) for any dividends or other distributions payable in cash, either
(A) an equivalent number of additional shares of Restricted Stock (based on the
Fair Market Value of Company Stock on the dividend payment date) shall be issued
subject to the same restrictions as the underlying shares of Restricted Stock,
or (B) the dividends shall be withheld and accumulated without interest in an
unfunded bookkeeping account for the Participant, which account shall be subject
to the same restrictions to which the underlying shares of Restricted Stock are
subject, plus any additional restrictions or conditions necessary to comply with
Code section 409A, and which shall be distributable in cash upon and to the
extent of the lapsing or removal of such restrictions, or forfeitable (as the
case may be) to the Company upon and to the extent the underlying shares of
Restricted Stock are forfeited. Such bookkeeping account shall be paid, if at
all, from the general assets of the Company, and the Participant’s right to
receive any amounts credited to such account shall be solely that of an
unsecured general creditor of the Company. Certificates representing Restricted
Stock shall be held by Dominion (or the Company may hold the Restricted Stock in
uncertificated form) until the restrictions lapse and upon request the
Participant shall provide Dominion with appropriate stock powers endorsed in
blank.